          Case 1:19-cv-00453-KBJ Document 40 Filed 04/08/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 AUSTIN PLUMMER,

         Plaintiff,

 v.                                                 1:19-cv-00453-KBJ

 THE DISTRICT OF
 COLUMBIA, et al.,

         Defendants.


                                    JOINT STATUS REPORT

       On January 28, 2020, this Court issued a Minute Order referring this matter to a

magistrate judge for mediation and setting a deadline of April 4, 2020 for the parties to file a

joint status report regarding further proceedings. Although the Chief Judge issued an Order on

April 2, 2020 postponing proceedings in civil matters to June 1, 2020, the parties nonetheless

apologize to the Court for not meeting the April 4, 2020 deadline. Regardless, the parties are

pleased to report that they have reached a settlement in this matter. Plaintiff will file a

stipulation of dismissal once Plaintiff’s counsel receives the settlement payment.


 DATED: April 8, 2020                           Respectfully submitted

                                                /s/ William Claiborne
                                                WILLIAM CLAIBORNE [446579]
                                                ClaiborneLaw
                                                717 D Street, N.W., Suite 300
                                                Washington, D.C. 20004
                                                (202) 824-0700
                                                claibornelaw@gmail.com

                                                Counsel for Plaintiff

                                                KARL A. RACINE
Case 1:19-cv-00453-KBJ Document 40 Filed 04/08/20 Page 2 of 2



                            Attorney General for
                            the District of Columbia

                            CHAD COPELAND
                            Deputy Attorney General
                            Civil Litigation Division

                            /s/ Michael K. Addo
                            MICHAEL K. ADDO [1008971]
                            Chief, Civil Litigation Division Section IV

                            /s/ Philip A. Medley
                            PHILIP A. MEDLEY [1010307]
                            BENJAMIN BRYANT [1047632]
                            Assistant Attorneys General
                            441 Fourth Street, N.W., Suite 630 South
                            Washington, D.C. 20001
                            (202) 724-6626
                            (202) 741-5920 (fax)
                            philip.medley@dc.gov

                            Counsel for Defendants
